Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The prior art made of record taken individually or in any combination, teach, inter alia, fails to suggest the combination of elements as recited in the independent claims, and specifically in view of applicant’s amendments and arguments in Remarks filed 10/28/2021. The dependent claims are also allowed.
Allowable Subject Matter
Claims 1-20 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Mc Clave et al. (20180053224) in view of Flood et al. (20160267527). As per independent claims 1 and 18 the prior art of record Mc Clave discloses:
receiving, by one or more processors of a marketplace server system of an on-line marketplace, information from a merchant device regarding a messaging campaign for a merchant, the information including at least one of a budget or an outcome-related goal for the messaging campaign (par 106, 172);
identifying, by the one or more processors, one or more clusters of products from the merchant to promote via multiple platforms (par 29, 205);
transmitting, by the one or more processors, content associated with the messaging campaign for the one or more clusters of products to each of the multiple platforms in accordance with the allocated overall content budget (par 94, 686).

setting, by the one or more processors, an overall content budget for the messaging campaign, the overall content budget including a first budget portion provided by the merchant and a second budget portion provided by the on-line marketplace (par 15, 112);and  
allocating, by the one or more processors, the overall content budget among the multiple platforms, including allocating the first budget portion among the multiple platforms and allocating the second budget portion among the multiple platforms (par 15, 21, 112).
The combination of McClave and Flood does not teach:
selecting, by the one or more processors, the multiple platforms on which to promote the one or more clusters of products, the multiple platforms being selected from the group consisting of a marketplace platform associated with the on-line marketplace, a merchant platform associated with the merchant, and one or more third party service provider platforms different from the marketplace platform and the merchant platform.
These uniquely distinct features render claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.